DETAILED ACTION

Claims 1-19 are currently pending in the application and have been examined. Claims 1-4, 8-10 and 14-18 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 11/09/2022 have been considered but are moot based on the new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goh (US-20150039956), hereinafter Goh.
Claim 1:
Goh teaches a multi-bit flip-flop (MBFF) (Fig. 2, Design 48) comprising: 
a plurality of flip-flops (Fig. 2, flip-flop cells 10a, 10b, and 10c), connected to form an internal scan chain (TQ 30a, 30b, and 30c are supplied as test inputs TI 22 of the next flip-flop cell 10 in the scan chain series, ¶ [0027], Fig. 2), wherein the plurality of flip-flops comprise: 
a first flip-flop (Fig. 1, flip-flop cell 10), arranged to output a first data-out signal at a first data output terminal of the MBFF (Fig. 1, flip-flop cell output Q 28), wherein the first flip-flop comprises: 
a first selection circuit (Fig. 1, multiplexer 14), arranged to transmit a first data signal at a first data input terminal of the MBFF (Fig. 1, data input D 20) or a first test signal (Fig. 1, test input TI 22) to an output node of the first selection circuit to serve as a first input signal (Fig. 1, internal data input signal D(int) 32); 
a first latch-based circuit (Fig. 1, flip-flop 12), coupled to the output node of the first selection circuit (Fig. 1, internal data input signal D(int) 32) and arranged to generate a first signal according to the first input signal (Fig. 1, internal flip-flop output signal Q(int) 36); and 
a first data-out stage circuit (Fig. 1, logic gates 16 comprises a NOR gates that is supplied with TE 24), arranged to receive the first signal (Fig. 1, internal flip-flop output signal Q(int) 36), and generate the first data-out signal (Fig. 1, flip-flop cell output Q 28) according to the first signal; 
wherein when the MBFF operates in a test mode, the first selection circuit is arranged to transmit the first test signal to the output node of the first selection circuit to serve as the first input signal, and the first data-out stage circuit is arranged to keep the first data-out signal at a fixed voltage level regardless of a voltage level of the first test signal (This configuration (see Table 1) allows flip cell 10 to enable and disable Q or TQ based on the TE 24 being set to 0 (indicating capture mode) and 1 (indicating scan shift mode). [A]fter TE 24 is driven high indicating scan shift mode has been initiated, Q 28 is disabled. Keeping one flip-flop cell output constant (claimed keep the first data-out signal at a fixed voltage level) saves a large amount of power and current that would be expended by continually switching the flip-flop cell output from one value to another, which also saves power that would be used downstream by logic and circuitry connected to the disabled flip-flop cell output, ¶¶ [0019]-[0020]).
Goh does not explicitly teach “a signal generation circuit, arranged to receive a first test-enable signal at a test-enable terminal of the MBFF, and generate and output a same second test-enable signal to all of the plurality of flip-flops, wherein the same second test-enable signal is an inverse of the first test-enable received at the test-enable terminal”. However, Goh does teach Flip-flop cell 10 operates in two different modes: capture mode and scan shift mode. Modes may be set and changed using scan enable input TE 24. In one embodiment, logic gates 16 and 18 comprise two NOR gates that are supplied with TE 24. Logic gate 16 directly receives TE 24, and logic gate 18 receives an inversion of TE 24 from inverter 40. Logic gates 16 and 18 responsively generate flip-flop cell output Q 28 and test flip-flop cell output TQ 30 based on Q(int) 36 and TE 24 (either inverted by inverter 40 or non-inverted). (¶ [0017).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to relocate a single inverter 40 to be outside Design 48 of Fig. 2 and input an inverted TE to flip-flop cells 10a, 10b, and 10c, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CPA 1950).
Claim 2:
Goh teaches the first data-out stage circuit is further arranged to receive the first test-enable signal (Fig. 1, TE 24) at the test-enable terminal of the MBFF, and is controlled by the first test-enable signal to generate the first data-out signal according to the first signal (This configuration (see Table 1) allows flip cell 10 to enable and disable Q or TQ based on the TE 24 being set to 0 (indicating capture mode) and 1 (indicating scan shift mode). [A]fter TE 24 is driven high indicating scan shift mode has been initiated, Q 28 is disabled. Keeping one flip-flop cell output constant (claimed keep the first data-out signal at a fixed voltage level) saves a large amount of power and current that would be expended by continually switching the flip-flop cell output from one value to another, which also saves power that would be used downstream by logic and circuitry connected to the disabled flip-flop cell output, ¶¶ [0019]-[0020]).  


Claim 3:
Goh teaches the first data-out stage circuit is further arranged to receive the same second test-enable signal that is the inverse of the first test-enable signal (Fig. 1, TE 24 inverted through inverter 40) at the test-enable terminal of the MBFF, and is controlled by the same second test-enable signal to generate the first data-out signal (TQ 30) according to the first signal (Q(int) 36).  
Claim 4:
Goh teaches the first data-out stage circuit is further arranged to receive the first test-enable signal (Fig. 1, TE 24) at the test-enable terminal of the MBFF and the same second test-enable signal that is an inverse of the first test-enable signal (Fig. 1, TE 24 inverted through inverter 40), and is controlled by the first test-enable signal and the same second test-enable signal to generate the first data-out signal (TQ 30) according to the first signal (Q(int) 36).  
Claim 5:
Goh teaches the first test signal (Fig. 1, TE 24) is an external test signal received at a scan input terminal of the MBFF.  
Claim 6:
Goh teaches the plurality of flip-flops (Fig. 2, flip-flop cells 10a, 10b, and 10c) further comprise: a second flip-flop (Fig. 2, flip-flop cell 10b), arranged to output a second data-out signal (Q 28b) at a second data output terminal of the MBFF, wherein the second flip-flop comprises: a second selection circuit, arranged to transmit a second data signal at a second data input terminal of the MBFF or a second test signal to an output node of the second selection circuit to serve as a second input signal; a second latch-based circuit, coupled to the output node of the second selection circuit and arranged to generate the first test signal and a second signal according to the second input signal; and a second data-out stage circuit, arranged to receive the second signal, and generate the second data-out signal according to the second signal (See Fig. 1 and description therein).  
Claim 7:
Goh teaches when the MBFF operates in the test mode, the second selection circuit is arranged to transmit the second test signal to the output node of the second selection circuit to serve as the second input signal, and the second data-out stage circuit is arranged to keep the second data-out signal at a fixed voltage level regardless of a voltage level of the second test signal (¶¶ [0025]-[0027]).  
Claim 8:
Goh teaches the second data-out stage circuit is further arranged to receive the first test-enable signal at the test-enable terminal of the MBFF, and is controlled by the first test-enable signal to generate the second data-out signal according to the second signal (¶¶ [0025]-[0027]).  
Claim 9:
Goh teaches the second data-out stage circuit is further arranged to receive the same second test-enable signal that is the inverse of the first test-enable signal at the test-enable terminal of the MBFF, and is controlled by the same second test-enable signal to generate the second data-out signal according to the second signal (¶¶ [0025]-[0027]).  

Claim 10:
Goh teaches the second data-out stage circuit is further arranged to receive the first test-enable signal at the test-enable terminal of the MBFF and the same second test-enable signal that is the inverse of the first test-enable signal, and is controlled by the first test-enable signal and the same second test-enable signal to generate the second data-out signal according to the second signal (¶¶ [0025]-[0027]).  
Claim 11:
Goh teaches the first latch-based circuit is further arranged to generate a second test signal according to the first input signal, and the plurality of flip-flops further comprise: a second flip-flop, arranged to output a second data-out signal at a second data output terminal of the MBFF, wherein the second flip-flop comprises: a second selection circuit, arranged to transmit a second data signal at a second data input terminal of the MBFF or the second test signal obtained from the first latch-based circuit to an output node of the second selection circuit to serve as a second input signal; a second latch-based circuit, coupled to the output node of the second selection circuit and arranged to generate a second signal according to the second input signal; and a second data-out stage circuit, arranged to receive the second signal, and generate the second data-out signal according to the second signal (Figs. 1 and 2, ¶¶ [0025]-[0027]).  
Claim 12:
Goh teaches the first flip-flop is further arranged to output a scan-out signal at a scan output terminal of the MBFF, and further comprises: a scan-out stage circuit, arranged to receive the first signal, and generate the scan-out signal according to the first signal, wherein when the MBFF operates in the test mode, the scan-out stage circuit is arranged to generate the scan-out signal having a voltage level that changes in response to a voltage level of the first test signal (¶¶ [0025]-[0027]).  
Claim 13:
Goh teaches when the MBFF operates in a normal mode, the first selection circuit is arranged to transmit the first data signal to the output node of the first selection circuit to serve as the first input signal, and the scan-out stage circuit is arranged to keep the scan-out signal at a fixed voltage level regardless of a voltage level of the first data signal (¶¶ [0025]-[0027]).  
Claim 14:
Goh teaches the scan-out stage circuit is further arranged to receive the first test-enable signal at the test-enable terminal of the MBFF, and is controlled by the first test-enable signal to generate the scan-out signal according to the first signal (¶¶ [0025]-[0027]).  
Claim 15:
Goh teaches the scan-out stage circuit is further arranged to receive the same second test-enable signal that is the inverse of the first test-enable signal at the test-enable terminal of the MBFF, and is controlled by the same second test-enable signal to generate the scan-out signal according to the first signal (¶¶ [0025]-[0027]).  
Claim 16:
Goh teaches the scan-out stage circuit is further arranged to receive the first test-enable signal at the test-enable terminal of the MBFF and the same second test-enable signal that is the inverse of the first test-enable signal, and is controlled by the first test-enable signal and the same second test-enable signal to generate the scan-out signal according to the first signal (¶¶ [0025]-[0027]).  
Claim 17:
Goh teaches a control method applied to a multi-bit flip-flop (MBFF) (Fig. 2, Design 48) having N flip-flops (Fig. 2, flip-flop cells 10a, 10b, and 10c) connected to form an internal scan chain (TQ 30a, 30b, and 30c are supplied as test inputs TI 22 of the next flip-flop cell 10 in the scan chain series, ¶ [0027], Fig. 2), wherein the MBFF comprises only a single scan input terminal (Fig. 2, data input TI 22a) coupled to one of the N flip-flops (Fig. 2, flip-flop cell 10a), and N data output terminals (Fig. 2,  Q 28a, 28b and 28c) coupled to the N flip-flops (Fig. 2, flip-flop cells 10a, 10b, and 10c), respectively, where N is a positive integer not smaller than one; the control method comprising: 
in response to receiving an external test signal (Fig. 1, TI 22) at the single scan input terminal (Fig. 2, data input TI 22a) of the MBFF, passing the external test signal through the internal scan chain (When in capture mode, Q 28a, 28b, and 28c are allowed to supply signals to Logic A 56, Logic B 58, and Logic C 60, ¶ [0027]); 
generating a scan-out signal with a voltage level that changes in response to a voltage level of the external test signal, wherein the scan-out signal is output from one of the N flip-flops to one of the N data output terminals (When in scan shift mode, TQ 30a, 30b, and 30c are supplied as test inputs TI 22 of the next flip-flop cell 10 in the scan chain series, ¶ [0027]); and 
keeping each of (N-1) data-out signals at a fixed voltage level regardless of a voltage level of the external test signal, wherein the (N-1) data-out signals are output from remaining (N-1) flip-flops of the N flip-flops to remaining (N-1) output terminals of the N data output terminals, respectively (When in scan shift mode, Q 28a, 28b, and 28c are each disabled by logic gates in flip-flop cells 10a, 10b, and 10c, driving these standard function flip-flop cell outputs to a particular value (e.g., 0, low, etc.), ¶ [0027]).
Goh does not explicitly teach “receiving a first test-enable signal at a test-enable terminal of the MBFF, and generating and outputting a same second test-enable signal to all of the N flip-flops, wherein the same second test-enable signal is an inverse of the first test-enable received at the test-enable terminal”. However, Goh does teach Flip-flop cell 10 operates in two different modes: capture mode and scan shift mode. Modes may be set and changed using scan enable input TE 24. In one embodiment, logic gates 16 and 18 comprise two NOR gates that are supplied with TE 24. Logic gate 16 directly receives TE 24, and logic gate 18 receives an inversion of TE 24 from inverter 40. Logic gates 16 and 18 responsively generate flip-flop cell output Q 28 and test flip-flop cell output TQ 30 based on Q(int) 36 and TE 24 (either inverted by inverter 40 or non-inverted). (¶ [0017).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to relocate a single inverter 40 to be outside Design 48 of Fig. 2 and input an inverted TE to flip-flop cells 10a, 10b, and 10c, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CPA 1950).  
Claim 18:
Goh teaches a control method applied to a multi-bit flip-flop (MBFF) (Fig. 2, Design 48) having N flip-flops (Fig. 2, flip-flop cells 10a, 10b, and 10c) connected to form an internal scan chain (TQ 30a, 30b, and 30c are supplied as test inputs TI 22 of the next flip-flop cell 10 in the scan chain series, ¶ [0027], Fig. 2), wherein the MBFF comprises only a single scan input terminal (Fig. 2, data input TI 22a) coupled to one of the N flip-flops (Fig. 2, flip-flop cell 10a), only a single scan output terminal (Fig. 2, TQ 30a) coupled to another of the N flip-flops (Fig. 2, flip-flop cell 10b), and N data output terminals (Fig. 2,  Q 28a, 28b and 28c) coupled to the N flip-flops (Fig. 2, flip-flop cells 10a, 10b, and 10c), respectively, where N is a positive integer not smaller than one; the control method comprising: 
in response to receiving an external test signal (Fig. 1, TI 22) at the single scan input terminal (Fig. 2, data input TI 22a) of the MBFF, passing the external test signal through the internal scan chain (When in capture mode, Q 28a, 28b, and 28c are allowed to supply signals to Logic A 56, Logic B 58, and Logic C 60, ¶ [0027]); 
generating a scan-out signal with a voltage level that changes in response to a voltage level of the external test signal, wherein the scan-out signal is output from said another of the N flip-flops to the single scan output terminal (When in scan shift mode, TQ 30a, 30b, and 30c are supplied as test inputs TI 22 of the next flip-flop cell 10 in the scan chain series, ¶ [0027]); and 
keeping each of N data-out signals at a fixed voltage level regardless of a voltage level of the external test signal, wherein the N data-out signals are output from the N flip-flops to the N data output terminals of the MBFF, respectively (When in scan shift mode, Q 28a, 28b, and 28c are each disabled by logic gates in flip-flop cells 10a, 10b, and 10c, driving these standard function flip-flop cell outputs to a particular value (e.g., 0, low, etc.), ¶ [0027]).
Goh does not explicitly teach “receiving a first test-enable signal at a test-enable terminal of the MBFF, and generating and outputting a same second test-enable signal to all of the N flip-flops, wherein the same second test-enable signal is an inverse of the first test-enable received at the test-enable terminal”. However, Goh does teach Flip-flop cell 10 operates in two different modes: capture mode and scan shift mode. Modes may be set and changed using scan enable input TE 24. In one embodiment, logic gates 16 and 18 comprise two NOR gates that are supplied with TE 24. Logic gate 16 directly receives TE 24, and logic gate 18 receives an inversion of TE 24 from inverter 40. Logic gates 16 and 18 responsively generate flip-flop cell output Q 28 and test flip-flop cell output TQ 30 based on Q(int) 36 and TE 24 (either inverted by inverter 40 or non-inverted). (¶ [0017).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to relocate a single inverter 40 to be outside Design 48 of Fig. 2 and input an inverted TE to flip-flop cells 10a, 10b, and 10c, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CPA 1950).  
Claim 19:
 Goh teaches the MBFF further comprises N data input terminals coupled to the N flip-flops, respectively; and the control method further comprises: in response to receiving a data signal at a data input terminal coupled to said another of the N flip-flops, keeping the scan-out signal at a fixed voltage level regardless of a voltage level of the data signal (¶¶ [0025]-[0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chae (US-20050283691) teaches the claimed a first flip-flop (Fig. 3, scan flip-flop circuit 300), arranged to output a first data-out signal at a first data output terminal of the MBFF, wherein the first flip-flop comprises: 
a first selection circuit (Fig. 3, input stage 302), arranged to transmit a first data signal at a first data input terminal of the MBFF or a first test signal to an output node of the first selection circuit to serve as a first input signal (The scan flip-flop circuit 300 has four input terminals D, TI, TE, and CK, and two output terminals Q (a normal output terminal) and S (a scan output terminal), ¶ [0029]); 
a first latch-based circuit (Fig. 3, D flip-flop 308), coupled to the output node of the first selection circuit and arranged to generate a first signal according to the first input signal; and 
a first data-out stage circuit (Fig. 3, output stage 314), arranged to receive the first signal, and generate the first data-out signal according to the first signal; 
wherein when the MBFF operates in a test mode, the first selection circuit is arranged to transmit the first test signal to the output node of the first selection circuit to serve as the first input signal, and the first data-out stage circuit is arranged to keep the first data-out signal at a fixed voltage level regardless of a voltage level of the first test signal (when scan flip-flop circuit 300 operates in normal mode (TE=0), input stage 302 selects and outputs the normal logic signal. In contrast, when scan flip-flop circuit 300 operates in scan mode (TE=1), input stage 302 selects and outputs the scan logic signal. In this particular embodiment, when the scan flip-flop circuit 300 operates in normal mode (TE=0), in order to select the normal logic signal, the scan logic signal received through the scan input terminal should have a high logic value of `1`, ¶ [0031]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        11/29/2022